Citation Nr: 1612234	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine (lumbar spine/low back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served in the Army Reserves and National Guard, the latter from December 1999 to April 2000 and from February 2003 to September 2006, including on active duty for training (ACDUTRA) from January to April 2000, from June to October 2003, and from June to July 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, granted service connection for a lumbar spine disability and assigned an initial 20 percent rating retroactively effective from September 13, 2006.  The Veteran contested that initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In more recent June 2009 correspondence, the Veteran also began alleging that his service-connected low back disability rendered him unemployable, thereby in turn raising a derivative claim of entitlement to a TDIU since a component - so part and parcel - of his claim for a higher initial rating for his lumbar spine disability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273 (2011); and Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO since has considered and denied this TDIU claim in the first instance in a February 2011 rating decision.

Even more recently, in September 2013, the Veteran testified in support of these and other claims during a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that proceeding is of record.

In February 2014 and February 2015 the Board remanded these claims for further development and consideration.

Regrettably, still further development of these claims is required, so the Board is again REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

In the more recent February 2015 remand, the Board requested an updated opinion regarding the severity of the Veteran's low back disability and his employability in light of all of his service-connected disabilities.  More specifically, the Board instructed that all testing deemed necessary be done and that the VA examiner or opinion provider record the Veteran's history of symptoms associated with his service-connected disabilities, including any resulting from the use of medication needed for treatment or management of these disabilities, and offer an opinion regarding the collective functional impact of these service-connected disabilities, including the medication taken for them, on his ability to obtain or sustain employment that could be considered substantially gainful versus just marginal in comparison when also considering his level of education, prior work experience and training.

In May 2015, in response to that prior remand directive, a VA opinion provider indicated that an in-person examination had taken place; however, the VA examination report has not been associated with the electronic claims file and, instead, only a medical opinion offered.  In the appellant representative's brief, the Veteran's representative noted this fact and indicated that no tests deemed necessary were performed.  Without any testing completed, the Board is unable to ascertain the current severity of the Veteran's lumbar spine disability, including especially its functional impact in relation to the derivative TDIU claim.


Additionally, the May 2015 opinion did not include a noted history of symptoms associated with the Veteran's service-connected disabilities, including any resulting from the use of medication needed for treatment or management of them.  The opinion provider also did not offer any opinion regarding the collective functional impact of the service-connected disabilities.  Instead, the opinion provider merely indicated the Veteran would experience difficulty with labor-intensive employment due to his service-connected lumbar spine and right knee disabilities, but would remain capable of performing sedentary employment if given reasonable accommodations.  The opinion provider did not address any of the Veteran's other service-connected disabilities and, as importantly, the combined effect these disabilities impose on his ability to obtain substantially gainful employment.  The examiner also did not discuss the impact the medication the Veteran takes for these disabilities may have on his employability or his ability (versus inability) to work in a less physically demanding, i.e., sedentary job when considering his level of education, prior work experience and training.

These deficiencies mean there has not been compliance, even the acceptable substantial compliance, with those prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1.  Obtain additional medical comment concerning the current severity of the Veteran's lumbar spine disability, including to additionally address the consequent functional limitations owing to this disability.  All of the relevant evidence in the claims file, including this remand and those prior, must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include the results of range-of-motion testing and the examiner must indicate whether the Veteran has any associated neurological impairment, including radiculopathy/sciatica affecting his lower extremities.  The examiner must also specify whether the Veteran has experienced any incapacitating episodes, including especially in the past 12 months, particularly during occasions when his symptoms are most prevalent ("flare-ups") or after prolonged use of his low back.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must also, however, address the functional limitations when considering the service-connected lumbar spine disability in combination with the Veteran's other service-connected disabilities (namely, his major depressive disorder, type II diabetes mellitus, right knee patellofemoral pain syndrome, left knee mild tricompartmental degenerative joint disease, and bilateral feet and bilateral axilla fungal infection), in terms of how they collectively affect his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.

In essence, the Board is asking for an opinion regarding the collective functional impact of the Veteran's service-connected disabilities, including the medication taken for them, on his ability to obtain or sustain employment that would be considered substantially gainful versus just marginal in comparison, when considering his level of education, prior work experience, and training, but not his advancing age and disabilities that are not service-connected.

In preparing this opinion, the VA examiner should record the Veteran's history of symptoms associated with his service-connected disabilities, including any resulting from the use of medication needed for treatment or management of those disabilities.

The Veteran completed high school and an apprenticeship program for iron workers and has worked as an iron worker apprentice and truck driver.

It is essential the examiner provide explanatory rationale for all opinions offered, including consideration and discussion (as deemed appropriate) of the prior May 2007, December 2010, and April 2014 VA examination reports and opinions.


2.  Then readjudicate these claims for a higher initial rating for the low back disability and a TDIU in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning these claims to the Board for further appellate consideration.

The Veteran-Appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


